Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With regards to claims 1, 7, and 14, the prior art reference Chun et al. US 2017/0303280 Al discloses transmitting a UL MU PPDU based on the frequency resource allocation information, wherein the UL MU PPDU includes a high efficiency-short training field (HE-STF), a high-efficiency-long training field (HE-LTF), and a data field, and the HE-STF, the HE-LTF, and the data field are transmitted in a subband indicated by the frequency resource allocation information. Hedayat US 2016/0330714 A1 discloses uplink frames from the stations may be aggregated or multiplexed to form a final uplink frame that is received by the access point. Kang et al. US 2012/0327915 A1 discloses receiving simultaneously the first PPDU and the second PPDU from the first STA and the second STA. Seok US 2016/0088602 A1 discloses transmitting an Uplink (UL) ACKnowledgement (ACK) in response to a Downlink (DL) Multi-User (MU) transmission in a Wireless Local Area Network (WLAN). However, the prior art references do not disclose that the RU is located within one or more fundamental channels of the multiple fundamental channels; the method comprising: sending, by a station (STA), the legacy preamble and the HE-SIG-A only on the one or more fundamental channels where the RU is located; and sending, by the STA, the data portion in the uplink OFDMA PPDU on the RU. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472